MEMORANDUM OPINION
                                         No. 04-11-00024-CV

                                       Anthony S. JASPER, Jr.,
                                             Appellant

                                                  v.

                                      Latoya Yvette CANADY,
                                              Appellee

                     From the 408th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2004-CI-14263
                        The Honorable Joe Frazier Brown Jr., Judge Presiding

PER CURIAM

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: January 26, 2011

DISMISSED FOR LACK OF JURISDICTION

           The trial court signed an order dismissed the underlying cause for want of prosecution on

October 16, 2007. Because appellant did not file a motion for new trial, motion to modify the

judgment, motion for reinstatement, or request for findings of fact and conclusions of law, the

notice of appeal was due to be filed on November 15, 2007. See TEX. R. APP. P. 26.1. A motion

for extension of time to file the notice of appeal was due on November 30, 2007. See TEX. R.

APP. P. 26.3. Appellant filed a notice of appeal in this court on January 10, 2011 which is
                                                                                  04-11-00024-CV


deemed to have been filed the same day in the trial court. TEX. R. APP. P. 25.1(a). Appellant did

not file a motion for extension of time.

       A motion for extension of time is necessarily implied when an appellant, acting in good

faith, files a notice of appeal beyond the time allowed by Rule 26.1 but within the fifteen-day

grace period provided by Rule 26.3 for filing a motion for extension of time. See Verburgt v.

Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (construing the predecessor to Rule 26). But “once

the period for granting a motion for extension of time under Rule [26.3] has passed, a party can

no longer invoke the appellate court’s jurisdiction.” Id. Because appellant did not file a timely

notice of appeal, this court does not have jurisdiction to consider his appeal.          See id.

Accordingly, this appeal is dismissed for lack of jurisdiction.

                                                  PER CURIAM




                                                -2-